JOSÉ A. CABRANES, Circuit Judge,
concurring in the judgment on separate grounds:
Insofar as the Court holds that the Statute does not violate the dormant Commerce Clause I concur, but I respectfully dissent from the majority’s interpretation of the Statute to permit home deliveries by local traditional retailers.
The majority opinion rests on an inventive distinction by the District Court between so-called “direct” cigarette sellers and so-called “traditional” or “bricks-and-mortar” cigarette sellers, holding that the Statute prohibits direct sellers from making home deliveries of cigarettes but permits traditional retailers to do so.1 The majority further holds that the Statute prohibits cigarettes from being delivered *220to homes by third-party carriers trucking and mailing services), but permits cigarettes to be delivered to homes by traditional cigarette, sellers’ first-party (i.e., proprietary) delivery services. Both distinctions are judicial creations. The Statute itself does not differentiate between different types of cigarette sellers. It instead provides penalties for home delivery of cigarettes by “any person engaged in the business of' selling cigarettes.” N.Y. Pub. Health Law § 1399-11 (1). The Statute itself also does not even mention — much less distinguish between— third-party and first-party carriers, or in any other way create differential permissibility of cigarette home delivery based on the ownership of the means of transport.
The majority provides no support for these confected distinctions, much less for the different legal consequences based on type of cigarette seller and type of transport that flow from these distinctions under the majority’s reading of the Statute. I therefore dissent from the majority’s reading of the Statute and its reasoning about the Statute’s application.
I also dissent from the majority’s interpretation of the Statute’s so-called “delivery exemption” as permitting local cigarette retailers to make home deliveries of cigarettes, and from the majority’s conclusion that such favoritism toward.local interests — without discernable benefits to the public and in complete abrogation of the Statute’s' stated purpose of making every cigarette sale a face-to-face sale— would not violate the dormant Commerce Clause. I instead read the exemption as a personal use exemption that (i) permits individuals to take cigarettes home from the store without facing the Statute’s civil and criminal penalties for “transporting” cigarettes, and (ii) prohibits “any person engaged in the business of selling cigarettes,” N.Y. Pub. Health Law § 1399-11 (1), from delivering cigarettes to a consumer’s house, regardless of how that “person” or entity causes the cigarettes to arrive there.
• Based on a significantly different, plain-text reading of the Statute, I concur in the judgment of the Court that the Statute does not facially discriminate against interstate commerce in violation of the dormant Commerce Clause. I also join the majority in its description of the history and purpose of the Statute and its statement of the relevant law.
s*{ % ‡ Hs
The Statute and the issues at the heart of this case both are fairly simple. The Statute, N.Y. Pub. Health Law § 1399 — ¿4 requires that all purchases of cigarettes in the State of New York take place through a face-to-face transaction. Face-to-face transactions, according to evidence credited by the District Court and the majority, permit vendors to verify the purchaser’s age in ways that on-line or telephone transactions do not — that is, in a face-to-face transaction, the vendor can look at the purchaser to see how old he or she is and can inspect photo .identification.
Age verification is important to the State of New York not only to discourage underage smoking but also to ensure the State’s continued receipt of certain federal block grants that, under the so-called Sy-nar Amendment, go to the State only if it achieves specific targets in reducing cigarette sales to underage consumers. See 42 U.S.C. § 300x-26 (2000). For this reason, New York has an active program of combating underage tobacco sales. This program principally is directed at ensuring vendor compliance with age checks during face-to-face sales. There is no equivalent mechanism for ensuring age verification in cigarette sales that do not take place in person but that instead take place over the telephone or internet. The State also has *221an interest in promoting face-to-face sales because direct retailers (retailers who sell cigarettes over the telephone or internet), generally fail to collect the State’s high per-pack excise tax.
The panel unanimously agrees that the State has the authority to regulate the sale of cigarettes to require that all cigarette sales take place through a face-to-face transaction. To summarize the majority’s position, which I join, the State may require that all cigarettes sold in New York be sold in face-to-face transactions, even if this regulation means that direct retailers no longer can sell cigarettes to New York consumers, because such a regulation is even-handed as between in-state and out-of-state direct retailers. Furthermore, to whatever incidental extent (if at all) such a regulation would burden the interstate commerce in cigarettes, the burden is outweighed by the regulation’s significant public purpose.
Where the majority and I part company is on the question of whether the Statute permits traditional retailers — that is, so-called “bricks-and-mortar” retailers that operate stores — to sell cigarettes through non-face-to-face transactions and make home deliveries of cigarettes so purchased. In other words, does the Statute permit traditional retailers to behave as if they were direct retailers, making the non-age-verified sales and home deliveries that the Statute aims to prohibit? The majority believes that it does, but I believe not, based on the text of the Statute.
Further, were the Statute to favor traditional retailers in this way, I believe that the Statute would fail the Pike balancing test. It would fail the Pike balancing test not because it would favor one type of retailer over the other — traditional retailers versus direct retailers2 — but because it would favor in-state interests over out-of-state interests while giving up’most of the benefit that the Statute aims to secure.
The majority interprets the Statute in a way that would favor local’ interests beL cause of its interpretation of the terms “ship” and “transport” to permit the delivery of cigarettes to a home only by ufee of a retailer’s own short-haul delivery service (e.g., a delivery man) but not by a commercial transport company or ■ the United States postal service. ■
I read the Statute’s plain language to prohibit evenhandedly all non-face:to-face sales and home deliveries of cigarettes by all in-state and out-of-state traditional and direct retailers, including bricks-and-mortar retailers using their own delivery services, the reading of the Statute urged by the State of New York.3 I conclude that this blanket prohibition would survive the Pike balancing test because it would burden in-state and out-of-state interests equally in furtherance of the Statute’s anticipated benefits' — reducing minors’ access to cigarettes, ensuring continued receipt of federal block grants, and facilitating collection of the state’s cigarette excise tax — and would fall within the traditional police power of the states to regulate the sale of *222tobacco under Austin v. Tennessee, 179 U.S. 343, 21 S.Ct. 132, 45 L.Ed. 224 (1900), as discussed by the majority in Section III of its Discussion.

1. Analysis of the Statute’s text

There is no basis in the text of the Statute upon which to conclude that the so-called “delivery exemption” in Subdivision 2 permits local brick-and-mortar retailers to make home deliveries. When read in conjunction with Subdivision 1, Subdivision 2 proscribes deliveries to homes and residences by any cigarette retailer, including bricks-and-mortar retailers using proprietary delivery services.
Subdivision 1 addresses businesses that sell cigarettes. It states, in pertinent part, that “[i]t shall be unlawful for any person engaged in the business of selling cigarettes to ship or cause to be shipped any cigarettes to any person in this state” at their home or residence. N.Y. Pub. Health Law §§ 1399 — (1) (emphasis added). Subdivision 1 thus plainly prohibits “any person engaged in the business of selling cigarettes” from “ship[ping] or causing to [be] shipped” cigarettes to “any person” at their home or residence. Id.
“Ship” means “to transport, or commit for transportation.” Webster’s New Collegiate Dictionary 781 (1956); see also The American Heritage Dictionary 1130 (2d College ed.1991) (“to send or cause to be transported”). “Ship” also may mean “to take or place on board a ship.” American Heritage Dictionary, ante. Because the Statute bars the home delivery of cigarettes, and very few homes in New York state are accessible by water, we need not consider if “ship” here refers to the transport of articles by water. Therefore, “ship” must have the ordinary meanings of “to transport, or commit for transportation” or “to send or cause to be transported.” 4
A bricks-and-mortar retailer of cigarettes (the majority does not dispute) is a “person engaged in the business of selling cigarettes.” N.Y. Pub. Health Law § 1399 — (1). A retailer delivering cigarettes to a home — pursuant to a sale and by means of that business’s delivery service — would be “transporting]” or “sending]” them. Therefore, a bricks- and-mortar retailer delivering cigarettes to a home plainly would violate Subdivision 1 of the Statute.
Subdivision 2 addresses transportation companies, proscribing them from knowingly delivering cigarettes to a home. It states, in pertinent part, that “[i]t shall be unlawful for any common or contract carrier to knowingly transport cigarettes to any person in this state reasonably believed by such carrier to be” an individual consumer, home or residence. N.Y. Pub. Health Law § 1399-U (2) (emphasis add*223ed). To-broaden the prohibition still further, Subdivision 2 adds that it shall be unlawful for “any other person ” to do so. Id. (emphasis added).
Thus, while Subdivision 1 prohibits businesses from sending cigarettes to an individual, home, or residence, Subdivision 2 prohibits common or contract carriers or “any other person ” (presumably including “person[s] engaged in the business of selling cigarettes,” which are the subject of Subdivision 1) from “transporting” or delivering cigarettes to an individual, home, or residence. Together, Subdivision 1 and Subdivision 2 (as I read them) work together to prohibit completely the delivery of any cigarettes by any retailer., (“person engaged in the business of selling cigarettes”) through any instrumentality to any individual, home or residence.
Subdivision 2 provides a limited exception that the State of New York argues, and I (in agreement with the position ■urged by the State) read to be, a personal use exemption. The provision in Subdivision 2 states that “[njothing in this subdivision shall be construed to prohibit a person other than a common or contract carrier from transporting not more than eight hundred cigarettes at any one time to any person in this state.” Id.
Subdivision 2’s exemption plainly is limited to “this subdivision” — Subdivision 2. By its terms, it plainly does not affect, abrogate, or alter the terms and provisions of Subdivision 1. Therefore, Subdivision 2’s exemption does not affect Subdivision l’s proscription against home deliveries by any “person engaged in the business of selling cigarettes,” including bricks-and-mortar retailers. It also plainly and by its terms does not affect Subdivision 2’s proscription on home deliveries by “common or contract carrier[s].” Reading the Statute as a whole, Subdivisions 1 and 2 create an integrated scheme barring the home delivery of cigarettes by any person engaged in the business of selling cigarettes, including in-state briek-and-mortar retailers, and barring the home delivery of cigarettes by any carrier, but creating a limited exemption only for a “person” who is not “engaged in the business of selling cigarettes,” id. at § 1399 — ZZ (1), and also is not a “common or contract carrier,” id. at § 1399 — ZZ (2).
So what is the effect of the exemption in Subdivision 2? The exemption permits home deliveries of four cartons of cigarettes or fewer by persons that are neither (1) “person[s] engaged in the business of selling cigarettes” (including brieks-and-mortar retailers), nor (2) “common or contract carrier[s].” In other words, it permits home deliveries by private individuals — a private, natural person could bring home four cartons or fewer of cigarettes, or could bring that amount of cigarettes to someone else as a gift, without being subject to the civil and criminal penalties of the Statute. But under the exemption in Subdivision 2, a private, natural person could not even bring four cartons of cigarettes to another’s house for payment or other consideration because then he or she would qualify as “person engaged in the business of selling cigarettes,” and fall under the prohibitions of Subdivision 1.
The majority bases its conclusion that the Statute permits bricks-and-mortar retailers to make direct sales and home deliveries by straining the distinction between “ship or cause to be shipped” in Subdivision 1 and “transport” in Subdivision 2. Relying on a definition of “ship” not found in any dictionary, see text at Note 4, ante, the majority asserts that “ship” only can mean the sending of something via a third-party carrier. Therefore, the majority concludes, Subdivision 1 does not prohibit cigarette retailers from sending cigarettes to a consumer’s house in their own *224trucks; rather, it only prohibits the retailer from putting the cigarettes on another person’s truck that delivers the cigarettes to the consumer’s house.
Reading the phrase “ship or causing to be shipped” to permit home deliveries of cigarettes purchased in non-face-to-face transactions is, in my view, flawed and leads to anomalous, if not illogical, results.
First, the plain meaning of “ship” includes, but is in no way limited to, the sending of goods via a third party, as noted above. Moreover, as discussed below, the majority contends that the Statute would permit a bricks-and-mortar retailer located across the country to use its own trucks to deliver cigarettes to consumers in New York.5 While one ordinarily would not speak of cigarettes delivered from across town by bicycle as having been “shipped,” certainly conveying cigarettes by truck from one coast to another would constitute “shipping” them, regardless of the ownership of the trucks.
Second, the majority’s emphasis on “ship” ignores the fact that the entire statutory phrase is “ship or cause to be shipped.” N.Y. Pub. Health Law § 1399-11(1) (emphasis added). Were “ship” exclusively to mean sending goods via a third party, the phrase “or causing to be shipped” would be surplusage. That the entire phrase is “ship or cause to be shipped” serves to make clear that cigarette sellers are barred both (i) from sending or delivering cigarettes to a residence, and also (ii) from causing any third party to do so.
Third, reading the Statute to permit “bricks-and-mortar retailers” to conclude non-face-to-face sales and deliver cigarettes so purchased directly to the consumer’s home leads to an illogical result. Relying on the word “ship,” but on no other in the Statute, the majority holds (contrary to the interpretation of the Statute urged by any of the parties or by the District Court) that the delivery exemption permits direct retailers of cigarettes— whether in-state or out-of-state — to sell cigarettes via telephone and the internet so long as they use their own trucking services to deliver the cigarettes to consumers’ homes (thereby avoiding the prohibition on “ship[ping]” them). See Majority Op. at II.B.2 of the Discussion Section.6 Thus, according to the majority, the only effect of the Statute’s prohibition against “shipping]” cigarettes is to require cigarette retailers to use their own trucks instead of third-party carriers for home deliveries. The majority’s interpretation that the Statute does not prohibit direct shipments causes the Statute to be without any purpose whatsoever — an absurd result surely not intended by the legislature. Cf. Chapman v. United States, 500 U.S. 453, 476, 111 S.Ct. 1919, 114 L.Ed.2d 524 (1991) *225(stating the rule that “it [is] unreasonable to believe that the legislator intended to include the particular [proposed interpretation]” if such interpretation leads to an “absurd result” (internal quotation marks and citation omitted)); cf. also. People v. Bolden, 81 N.Y.2d 146, 152, 597 N.Y.S.2d 270, 613 N.E.2d 145 (1993) (stating that “courts should not interpret [a statute] in such a way that produces ‘absurd’ results” (citations omitted)).
The absurdity is compounded when the majority later states, directly contradicting its earlier interpretation of the delivery exemption, that the Statute makes “direct shippers ... subject to the Statute’s civil and criminal penalties regardless of what means of transport they use to deliver the cigarettes.” . Majority Op. at III.A.3 of the Discussion Section (emphasis in original).7 So holding, the majority gives the Statute some purpose. But in so doing, it adopts a distinction not contained in the Statute— between direct sellers, on the one hand, and traditional bricks-and-mortar retailers who sell and deliver cigarettes without a face-to-face transaction, on the other. This is a distinction without a difference, and one invented out of whole cloth because the Statute itself addresses only “person[s] engaged in the- business of selling cigarettes,” not so-called direct and so-called traditional retailers.
Justifying its extra-textual differentiation of direct and traditional cigarette sellers, and the conclusion that the Statute permits traditional retailers to make non-face-to-face sales and make home deliveries (thereby functioning exactly like “direct” sellers), the -majority points to a letter from a lobbyist to the New York governor’s counsel. Majority Op. at II. B.2 of the Discussion Section (citing letter dated July 18, 2000, from Michael Rosen, Vice President and General Counsel of the Food' Industry Alliance, to James M. McGuire, Counsel to the Governor). This letter sets forth the lobbyist’s understanding that the Statute would permit New York State grocers to continue to make home deliveries of cigarettes.
I credit, arguendo, that this letter represents the lobbyist’s understanding of the Statute. However, a lobbyist’s gloss on a statute is not relevant to a court’s interpretation of the statute. Where resort must be had to legislative history at all, the relevant materials are those produced by the appropriate legislative'committees. See, e.g. Garcia v. United States, 469 U.S. 70, 76, 105 S.Ct. 479, 83 L.Ed.2d 472 (1984) (stating that courts should look only to Committee Reports that “ ‘represent! ] the considered and collective understanding of those [legislators] involved in drafting and studying the proposed legislation)’ ” (quoting Zuber v. Allen, 396 U.S. 168, 186, 90 S.Ct. 314, 24 L.Ed.2d 345 (1969)). Even the statements of individual legislators are of dubious authority. Id. In the interpretive schema courts ordinarily apply to statutes, an unsolicited letter by a lobbyist to a member of an executive’s staff (not even a legislator) would have no place and no probative value. The foregoing is consistent with the methods of statutory construction followed by the New York State courts.8
*226In conclusion, based on the plain language of the Statute as set forth above, and the express purpose of the Statute to require all cigarette purchases in New York State to take place exclusively through face-to-face transactions, I respectfully disagree with the District Court and the majority that the Statute can be read to permit retailers using their own delivery services to deliver cigarettes to homes. I instead adopt the State of New York’s argument on the plain language of the Statute that it does not.

2. The majority’s reading of the Statute would cause the Statute to discriminate impermissibly in favor of local interests

After determining that the Statute permits home deliveries by bricks-and-mortar retailers, the District Court held that the Statute discriminates in effect against interstate commerce because only in-state bricks-and-mortar retailers feasibly could make a large number of home deliveries. The District Court reasoned that the total effect of the Statute was simultaneously to prohibit all out-of-state retailers from shipping cigarettes to New York homes, while permitting certain types of in-state retailers to ship cigarettes to New York homes. Based on this view of the Statute, the District Court reasonably concluded that the Statute effectively closes the state to out-of-state cigarette retailers while permitting in-state retailers to continue to sell cigarettes to consumers in non-face-to-face transactions and deliver them to consumers’ homes, in violation of its own stated purpose of eliminating all non-face-to-face transactions. So concluding, the District Court held that the Statute (i) fails the Pike balancing test by imposing a burden on interstate commerce that is not justified by the Statute’s putative benefits, and (ii) impermissibly serves as a protectionist measure to privilege New York traditional retailers over direct retailers and over out-of-state traditional retailers.
The majority follows the District Court in finding that the delivery exemption of Subdivision 2(i) creates a differential impact on in-state and out-of-state retailers, effectively restricting cigarettes sale to instate retailers only, while (ii) failing to eliminate non-face-to-face transactions by permitting in-state, traditional retailers to continue such transactions. Yet, the majority concludes that the Statute passes the Pike balancing test.
I believe that, were the delivery exemption to permit bricks-and-mortar retailers to sell cigarettes directly and make home deliveries as the majority argues, the'Statute would fail the Pike test. The Statute would fail the Pike test if it permitted direct sales and home deliveries by traditional retailers (in effect, in-state retailers) because it would burden interstate commerce while rendering the professed purpose of the Statute illusory, leading to the conclusion that it accomplishes nothing but the protectionist purpose of requiring consumers to purchase cigarettes from instate traditional retailers.
*227The teaching of the Supreme Court in Minnesota v. Clover Leaf Creamery, 449 U.S. 456, 101 S.Ct. 715, 66 L.Ed.2d 659 (1981), supports my view that the Statute would fail the Pike test if its effect were to permit direct sales and home deliveries only by in-state, traditional retailers. In Clover Leaf, the Supreme Court upheld a Minnesota statute requiring milk to be packaged in biodegradable containers, the effect of which was to favor pulp producers located predominantly in Minnesota and to disadvantage plastics producers located predominantly outside of Minnesota. The Court stated that “[o]nly if the burden on interstate commerce clearly outweighs the State’s legitimate purposes does such a regulation violate the Commerce Clause.” Id. at 474, 101 S.Ct. 715. Therefore, under Clover Leaf, a statute at the very least must have a “legitimate purpose” before it constitutionally may burden interstate commerce. Here, if, as the majority contends, the Statute were to .permit non-face-to-face sales and home deliveries by instate traditional retailers, the Statute would not have a “legitimate purpose” because it would fail by its own terms in prohibiting such transactions. Therefore, I believe that the majority’s reading of the Statute would cause it to discriminate unconstitutionally against interstate commerce because it would favor local interests for no legitimate purpose.

. For consistency with the majority opinion, I adopt this nomenclature.


. If the Statute -were to discriminate between direct retailers and traditional retailers, without regard to their location, then direct retailers might have an equal protection claim but not a dormant Commerce Clause claim.


. The State of New York never argued that the Statute would be constitutional if, as interpreted by the majority, it permitted home deliveries by in-state traditional retailers but not by any other cigarette retailers. Instead, the State argued that the Statute prohibits all home deliveries. In the alternative, the State argued that if this Court were to find that the exemption in Subdivision 2 permits home deliveries by traditional retailers using their own delivery services, that it should sever the exemption from the Statute to preserve the Statute’s constitutionality.


. The majority, after quoting several standard dictionaries' definitions of "ship,” states that the definitions "connote one actor causing another to transport something.” Majority Op. at II.B.2 of its Discussion Section. However, this interpretation of "ship” exclusively to require one actor to commit goods to another actor for transport is an ad hoc em-broiderment by the majority on these standard definitions. No standard definition of "ship,” whether cited by the majority or cited separately above, specifies that a third party must transport the goods. It is fully consistent with definitions of "ship” that a party sending goods from one place to another using its own vehicles is "ship[ping]” the goods. The majority’s reading of the delivery exemption depends on defining "ship” exclusively to mean sending goods by third party (thereby permitting traditional retailers to make home deliveries with their own vehicles because, absent the use of a third-party service, such deliveries would not be "ship[ments]”). This is a possible meaning of "ship," but it is not the plain or necessary meaning, nor is it the most reasonable meaning in the context of the Statute.


. The majority contends that the Statute does not violate the dormant Commerce Clause because it (under the majority’s view) permits traditional retailers located anywhere in the country to ship up to four cartons of cigarettes to the homes of consumers in New York, and therefore the Statute does not favor local traditional retailers with delivery services. Majority Op. at II.B.l of its Discussion Section. I do not reach the question of whether the Statute would violate the dormant Commerce Clause were it to permit home deliveries by traditional retailers located anywhere in the country because I read the Statute to prohibit home deliveries by "any person engaged in the business of selling cigarettes,” including all traditional retailers located anywhere in the United States.


. The majority here states that a "direct shipper who ... currently receives cigarette orders on his website and then ships cigarettes directly to the buyer’s residence, would also be required under the [delivery exemption] to maintain his own fleet of delivery trucks, employ drivers, and undertake any other necessary investment.” Id.


. Thus the majority interprets the Statute (i) to permit all cigarette retailers to make home deliveries of four cartons or fewer as long as they use their own delivery services, Majority Op. at II.B.2 of the Discussion Section, and (ii) to permit only traditional retailers, but not direct retailers, to make home deliveries using their own delivery services, id. at III.A.3 of the Discussion Section. These positions are contradictory — it cannot be true both that the Statute permits only traditional retailers to make home deliveries and that it permits all retailers to make home deliveries.


. The New York Court of Appeals has held that, in questions of statutory interpretation, a court's "analysis begins with the language of *226the statute. If the terms are clear and unambiguous, the court should construe it so as to give effect to the plain meaning of the words used.” Auerbach v. Board of Educ., 86 N.Y.2d 198, 204, 630 N.Y.S.2d 698, 654 N.E.2d 972 (1995) (internal quotation marks and citations omitted). The lobbyist's letter at issue here clearly is not part of the "language of the statute.” Id. Where resort must be had to legislative history, the “objective ... is to discern and apply the will of the Legislature, not the court's own perception.” Matter of Sutka v. Conners, 73 N.Y.2d 395, 403, 541 N.Y.S.2d 191, 538 N.E.2d 1012 (1989) (emphasis added); see also N.Y. Stat. Ann. § 92(b) (stating that courts are bound to give effect to the intent of the legislature as expressed, first, in the text of the statute and, second, in the "such facts ... as may ... legitimately reveal [legislators’ intent]”).